WANAMAKER, J.
1. The doctrine of lis pendens has long been es tablished and recognized as the general law of th land upon the board public policy of maintaining th status quo of rights and interests in property in volved in litigation, not only as between the partie thereto but as to third parties having conflicting interests, until the action pending has been finall; adjudicated.
2. The doctrine of lis pendens has appropriat and special application in an action for divorce am alimony, especially where the property directly in volved and claimed is specifically described in th pleadings. (Tolerton v. Williard, 30 Ohio St., 571 approved and followed.)
Judgment affirmed.
Jones, Day and Allen, JJ., concur. Robinson, J concurs in the syllabus, but not in the judgment.